Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10, and 13-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 10, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Iguchi and Okamoto (WO 2014/021270 A1, published 06 Feb. 2014, hereinafter Iguchi, Note: citations to Iguchi are based on the corresponding US Patent Application 2015/0225588 A1, published 13 Aug. 2015) in view of Kawamura et al. (US Patent Publication 2015/0083474 A1, published 26 Mar. 2015, hereinafter Kawamura) and further in view of Kim et al. (US Patent Application 2010/0120181 A1, published 13 May 2010, hereinafter Kim) and further in view of Shiraishi et al. (US Patent Application 2008/0169122 A1, published 17 Jul. 2008, hereinafter Shiraishi) and further in view of Majumdar et al. (US Patent Application 2014/0124713 A1, published 08 May 2014, hereinafter Majumdar) and further in view of Chopra et al. (US Patent Application 2015/0259556 A1, published 17 Sep. 2015, hereinafter Chopra) and further in view of Hyun et al. (“Screen printing of highly loaded silver inks on plastic substrates using silicon .
Regarding claims 1, 6, 8, and 15-21, Iguchi teaches an ink composed of silver nanoparticles, a mixture of amines that coat the silver nanoparticles, and an alicyclic hydrocarbon solvent (Abstract and paragraph 0008).  In Example 10, Iguchi teaches a solvent mixture (tetradecane, boiling point (B.P.) 253⁰C, Sigma-Aldrich, “Tetradecane”, accessed 14 Aug. 2020 / decalin, B.P. >155⁰C, PubChem, “Decahydronaphthalene”, accessed 14 Aug. 2020 / γ-terpinene, B.P. 183⁰C, PubChem, “gamma-Terpinene”, accessed 14 Aug. 2020 / 1-octanol, B.P. 195⁰C, PubChem, “1-Octanol”, accessed 14 Aug. 2020) (paragraph 0221).  Therefore, Iguchi teaches a mixture of solvents with 0 wt.% solvents with a boiling point less than 130⁰C.
Iguchi teaches the inclusion of an alicyclic hydrocarbon solvent containing a six-membered ring structure, such as a terpene (paragraph 0141).  Iguchi does teach that if the alicyclic hydrocarbon solvent’s boiling point is too high, then conducting performance may not be achieved (paragraph 0150).  However, Iguchi does not specify what constitutes a too high boiling point, and Iguchi teaches the use of many solvents with boiling points above 200⁰C (paragraphs 0142, 0144, and 0221 [boiling points of the solvents used in Example 10 are reported above]).
Iguchi does not disclose a specific terpene with a boiling point of 200⁰C or more nor a glycol ether solvent having a boiling point of 130⁰C or more, and Iguchi does not disclose the inclusion of a vinyl chloride-vinyl acetate copolymer as a binder nor the viscosity and TI value of his ink formulation.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use terpineol as a solvent and at the amounts taught by Kawamura in the silver-containing ink of Iguchi.  Kawamura teaches that solvents with a solubility parameter of 12 (cal/cm3)1/2 produce a uniform dispersion of silver particles, and terpineol has a solubility parameter of 11.1 (paragraph 0058).  Further, Kawamura teaches that in order to form a coating film with an appropriate thickness the terpineol content should be in the range of 2 to 58 wt.%, with the optimum content being based on the method used to form a conductive circuit pattern (paragraph 0061). 
NKY (Nippon Koryo Yakuhin Kaisha, Ltd., “Terpineol,” published 2011, accessed 12 Nov. 2020) teaches that the boiling point of the three isomers of terpineol range from 213-223⁰C and their viscosities are 67 mPa-s (page 1).
Kim teaches the inclusion of ethylene glycol methyl ether acetate as a solvent in his ink composition (paragraph 0052), which corresponds to the chemical structure (b) in claim 8, with R11 an acyl group (C-C(O)-), R12 is a methyl group, R13 an ethyl group, and m =1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include ethylene glycol methyl ether acetate as a solvent as taught by Kim in the silver nanoparticle-containing ink as taught by Iguchi in view of Kawamura.  Kim teaches that this type of solvent is easily soluble (paragraph 0051), and this type of solvent contributes to the process efficiency as well as to the solubility (paragraph 0053).

Shiraishi teaches the inclusion of a vinyl chloride/vinyl acetate/hydroxyalkyl(meth) acrylate copolymer in his electrically conductive ink at a content of 1 to 30 wt.%, based on the total solid content of the ink (paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include vinyl chloride/vinyl acetate/hydroxyalkyl(meth) acrylate copolymer as taught by Shiraishi in the silver nanoparticle-containing ink as taught by Iguchi in view of Kawamura and further in view of Majumdar and further in view of Chopra and further in view of Hyun.  Shiraishi teaches that the vinyl chloride/vinyl acetate/hydroxyalkyl(meth) acrylate copolymer is excellent in physical properties of coating film such as chemical resistant, water resisting, and adhesiveness to a base material such as paper or plastic film (paragraph 0025).
Iguchi teaches the silver particles are 25 to 80 wt.% of his ink composition (paragraph 0155).  Assuming the only other solid in the ink of Iguchi in view of Kawamura and further in view of Kim and further in view of Shiraishi is the polymer binder, the amount of binder ranges from about 0.25 wt.% (1%/(100%-1%)*25%) to 30 wt.% (30%/(100%-30%)*70).  Note: The amounts of silver and binder cannot feasibly both be used at the maximums of their respective amounts in the same formulation, so in the calculation for the maximum amount of binder the amount of silver in the formulation was reduced to 70 wt.%, instead of 80 wt.%.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ink with a viscosity as taught by Majumdar in the silver nanoparticle-containing ink as taught by Iguchi in view of Kawamura and further in view of Kim and further in view of Shiraishi.  Majumdar teaches that pastes (inks) with this viscosity range are used in screen printing the sticking of paste to the screen is minimized, recovery time is reduced, and a high elastic moduli is maintained at elevated temperatures, which equates to faster recovery time and minimization or elimination of sagging during drying (paragraph 0048).
Chopra teaches that it is desirable that conductive inks have lower viscosities at higher shear rates and higher viscosities at lower shear rates (paragraph 0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the silver ink of Iguchi in view of Kawamura and further in view of Kim and further in view of Shiraishi and further in view of Majumdar to have a shear-thinning viscosity as taught by Chopra.  Chopra teaches that shear-thinning allows for lower viscosities during the printing process at high shear rates, but thereafter rapidly gains viscosity upon removal of shearing to form a robust printed pattern on the substrate (paragraph 0046).
Hyun reports that his silver ink has a viscosity-shear rate relationship shown in his Figure 1b) (page 12620), and Hyun reports that his viscosity-shear rate data fit to power-law function st column, 2nd paragraph).  Thus, the shear-thinning index for his silver ink, TI, is:

                
                    T
                    I
                    =
                    
                        
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            η
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                    -
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            100
                                        
                                    
                                
                            
                        
                        
                            -
                            0.8
                        
                    
                    =
                    6.3
                    ,
                
            
which is within 1.6% of the claimed value for TI of 6.2.
Hyun discloses the use of TI with a value of 6.3, while the present claims require a IT value of 6.2 (claims 1 and 21) or 5.92 (a difference of 6%) (claim 20).
It is apparent, however, that the instantly claimed value of TI and that taught by Hyun are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the TI value disclosed by Hyun and the TI value disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the TI value, it therefore would have been obvious to one of ordinary skill in the art that the TI value disclosed in the present claims is but an obvious variant of the TI disclosed in Hyun, and thereby one of ordinary skill in the art would have arrived at the claimed invention.

Regarding claim 2, Iguchi in view of Kawamura and further in view of Kim and further in view of Shiraishi and further in view of Majumdar and further in view of Chopra and further in view of Hyun teaches the elements of claim 1, and Iguchi teaches the inclusion of an aliphatic hydrocarbon monoamine with 6 or more carbons and at least one of an aliphatic hydrocarbon monoamine with 5 or less carbons and one of an aliphatic hydrocarbon diamine having 8 or less carbon atoms (paragraph 0021).
Regarding claim 3, Iguchi in view of Kawamura and further in view of Kim and further in view of Shiraishi and further in view of Majumdar and further in view of Chopra and further in view of Hyun teaches the elements of claim 2, and Iguchi teaches the 6-carbons or more monoamine is an alkyl monoamine having 6 or more and 12 or less carbon atoms (paragraph 0035).  Iguchi teaches that the 6-carbon or more monoamine includes both linear (straight-chain) and branched aliphatic hydrocarbon amines (paragraph 0092).

Regarding claim 5, Iguchi in view of Kawamura and further in view of Kim and further in view of Shiraishi and further in view of Majumdar and further in view of Chopra and further in view of Hyun teaches the elements of claim 2, and Iguchi teaches the aliphatic hydrocarbon diamine is N,N-dimethylethylenediamine, which has the chemical structure of a-2, with R4 and R5 as methyl groups, R8 is an ethyl group, and R6 and R7 are hydrogens (paragraph 0099).
Regarding claim 10, Iguchi in view of Kawamura and further in view of Kim and further in view of Shiraishi and further in view of Majumdar and further in view of Chopra and further in view of Hyun teaches the elements of claim 1, and Iguchi teaches the that the ink can be processed at a temperature between 60 and 200⁰C, preferably between 90 and 120⁰C for a duration of preferably 30 minutes or less to obtain a silver conductive layer with a resistance value of 7-15 [Symbol font/0x6D][Symbol font/0x57]-cm (paragraphs 0159-0160).
Regarding claim 13, Iguchi in view of Kawamura and further in view of Kim and further in view of Shiraishi and further in view of Majumdar and further in view of Chopra and further in view of Hyun teaches the elements of claim 1, and Iguchi teaches the silver particles have an average primary particle diameter of 0.5 to 100 nm (paragraph 0084).  
.  

Claims 1, 6-9, 13-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa et al. (JP 2009/099518 A, published 07 May 2009, hereinafter Saegusa) in view of Majumdar et al. (US Patent Application 2014/0124713 A1, published 08 May 2014, hereinafter Majumdar) and further in view of Chopra et al. (US Patent Application 2015/0259556 A1, published 17 Sep. 2015, hereinafter Chopra) and further in view of Hyun et al. (“Screen printing of highly loaded silver inks on plastic substrates using silicon stencils,” ACS Appl.Mat.& Interfac., Vol. 7, pp;. 12619-12624, published 02 Jun. 2015, hereinafter Hyun) and evidence provided by NKY and CAMEO.
Regarding claims 1, 6, and 20-21, Saegusa teaches a metal nanoparticle paste with metal nanoparticles coated with an amine and a dispersion medium (solvent), and viscosity of the paste is 1 – 300 Pa-s at 25⁰C (Abstract).  Saegusa teaches the metal is silver (paragraph 0021).  Saegusa teaches the boiling point of the dispersion medium (solvent) is 100 – 400 ⁰C (paragraph 0067).  Saegusa teaches the dispersion medium (solvent) is terpineol, and the solvent can be used alone (paragraph 0065).  Given that Saegusa teaches the paste is used in printing methods (paragraph 0093), is it clear the paste functions as an ink.

Thus, Saegusa teaches a terpene solvent meeting the viscosity limitation of claim 6.
Saegusa teaches the terpineol can be used alone (paragraph 0065); thus, Saegusa’ paste contains no solvents with boiling points below 130⁰C.
Saegusa teaches a paste with a viscosity of 1-300 Pa-s, but Saegusa does not disclose the shear rate at which the viscosity is to be measured, and he does not disclose the TI value of his paste.
Majumdar teaches a silver paste to produce printed circuits (Abstract).  Majumdar teaches that the preferred viscosity of the paste is 50-250 Pa-s at a shear rate of 10 s-1 and 25⁰C (paragraph 0048).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an ink with a viscosity at a shear rate of 10 s-1 as taught by Majumdar in the silver nanoparticle-containing ink as taught by Saegusa.  Majumdar teaches that pastes (inks) with this viscosity range are used in screen printing the sticking of paste to the screen is minimized, recovery time is reduced, and a high elastic moduli is maintained at elevated temperatures, which equates to faster recovery time and minimization or elimination of sagging during drying (paragraph 0048).
Chopra teaches that it is desirable that conductive inks have lower viscosities at higher shear rates and higher viscosities at lower shear rates (paragraph 0046).

Hyun reports that his silver ink has a viscosity-shear rate relationship shown in his Figure 1b) (page 12620), and Hyun reports that his viscosity-shear rate data fit to power-law function [Symbol font/0x68]=K*[Symbol font/0x67]^(n-1) gives an estimate of the power-law index (n) as 0.2 (page 12621, 1st column, 2nd paragraph).  Thus, the shear-thinning index for his silver ink, TI, is:

                
                    T
                    I
                    =
                    
                        
                            
                                
                                    
                                        
                                            η
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            η
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
                    =
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            1
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    n
                                    -
                                    1
                                
                            
                            =
                            
                                
                                    
                                        
                                            10
                                        
                                        
                                            100
                                        
                                    
                                
                            
                        
                        
                            -
                            0.8
                        
                    
                    =
                    6.3
                    ,
                
            
which is within 1.6% of the claimed value for TI of 6.2.
Hyun discloses the use of TI with a value of 6.3, while the present claims require a IT value of 6.2 (claims 1 and 21) or 5.92 (a difference of 6.4%) (claim 20).
It is apparent, however, that the instantly claimed value of TI and that taught by Hyun are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not 
In light of the case law cited above and given that there is only a “slight” difference between the TI value disclosed by Hyun and the TI value disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the TI value, it therefore would have been obvious to one of ordinary skill in the art that the TI value disclosed in the present claims is but an obvious variant of the TI disclosed in Hyun, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the silver ink of Saegusa in view of Majumdar and further in view of Chopra to have a shear-thinning index as taught by Hyun.  Saegusa’s, Majumdar’s, Chopra’s, and Hyun’s formulations are silver inks for printing.  Hyun’s printing ink was able to produce high-resolution silver lines with widths as small as 22 [Symbol font/0x6D]m (Abstract).
Regarding claims 7-8 and 17, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teach the elements of claim 1, and Saegusa teaches the dispersion medium (solvent) may include ethylene glycol monomethyl ether acetate and multiple solvents may be used (paragraph 0065) which corresponds to the chemical structure (b) in claim 8, with R11 an acyl group (C-C(O)-), R12 is a methyl group, R13 an ethyl group, and m =1.
CAMEO (“Ethylene glycol monomethyl ether acetate,” accessed 13 Nov. 2020) discloses that the boiling point of ethylene glycol monomethyl ether acetate is 145⁰C (page 1, Other 
Regarding claim 9, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teach the elements of claim 1, and Saegusa teaches his silver paste may contain a binder resin (paragraph 0069).
Regarding claim 13, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teach the elements of claim 1, and Saegusa teaches the average silver particle size is 0.5 to 100 nm (paragraph 0023).  Saegusa teaches an example in which the protective silver colloid particles (surface-modified silver nanoparticles) is 6.3 nm (paragraph 0102).
Regarding claims 14-15, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teach the elements of claim 1, and Saegusa teaches the ratio of the dispersion medium (solvent) is 0.1 to 100 parts by mass with respect to 100 parts by mass of the metal colloid particles (paragraph 0068).  Thus, the amount of dispersion medium solvent in his silver paste is 0.1 wt.% (0.1/(0.1+100)) to 50 wt.% (100/(100+100).  Consequently, the amount of silver colloid particles in his silver paste is 50 (100-50) to 99.9 wt.% (100-0.1).
Regarding claims 16, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teach the elements of claim 1, and Saegusa teaches the dispersion medium (solvent) is terpineol, and the solvent can be used alone (paragraph 0065).  Saegusa teaches two example silver pastes using terpineol (isomer mixture) as the solvent (paragraphs 0104 and 0112).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa et al. (JP 2009/099518 A, published 07 May 2009, hereinafter Saegusa) in view of Majumdar et al. (US Patent Application 2014/0124713 A1, published 08 May 2014, hereinafter Majumdar) and further in view of Chopra et al. (US Patent Application 2015/0259556 A1, published 17 Sep. 2015, hereinafter Chopra) and further in view of Hyun et al. (“Screen printing of highly loaded silver inks on plastic substrates using silicon stencils,” ACS Appl.Mat.& Interfac., Vol. 7, pp;. 12619-12624, published 02 Jun. 2015, hereinafter Hyun) and further in view of Iguchi and Okamoto (WO 2014/021270 A1, published 06 Feb. 2014, hereinafter Iguchi, Note: citations to Iguchi are based on the corresponding US Patent Application 2015/0225588 A1, published 13 Aug. 2015).
Regarding claims 2 and 5, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teach the elements of claim 1, and Saegusa teaches the inclusion of C3-20 alkylamines, propylamine, and diamines in his silver paste (paragraphs 0026-0028), and he teaches that the amines can be used in combination of two or more (paragraph 0029).
Saegusa teaches the inclusion of C2-4 alkylene polyamines, such as diethylenetriamine, but Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun does not disclose an aliphatic diamine with 8 or less carbon atoms in total.
Iguchi teaches the inclusion of an aliphatic hydrocarbon diamine having 8 or less carbon atoms in his silver paste (paragraph 0098).  Iguchi teaches the aliphatic hydrocarbon diamine is N,N-dimethylethylenediamine, which has the chemical structure of a-2, with R4 and R5 as methyl groups, R8 is an ethyl group, and R6 and R7 are hydrogens (paragraph 0099).

Regarding claim 3, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teach the elements of claim 2, and Saegusa teaches the inclusion of C3-20 alkylamines, such as dodecylamine (which has a 12-carbon straight chain alkyl group) (paragraph 0027).
Regarding claim 4, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teach the elements of claim 2, and Saegusa teaches the inclusion of propylamine (which has a 3-carbon straight chain alkyl group) (paragraph 0027).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Saegusa et al. (JP 2009/099518 A, published 07 May 2009, hereinafter Saegusa) in view of Majumdar et al. (US Patent Application 2014/0124713 A1, published 08 May 2014, hereinafter Majumdar) and further in view of Chopra et al. (US Patent Application 2015/0259556 A1, published 17 Sep. 2015, hereinafter Chopra) and further in view of Hyun et al. (“Screen printing of highly loaded .
Regarding claims 18-19, Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun teaches the elements of claim 1.
Saegusa teaches the inclusion of a binder resin in his silver paste formulation (paragraph 0069).
Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun does not disclose the inclusion of a vinyl chloride-vinyl acetate copolymer as a binder nor its amount.
Shiraishi teaches the inclusion of a vinyl chloride/vinyl acetate/hydroxyalkyl(meth) acrylate copolymer in his electrically conductive ink at a content of 1 to 30 wt.%, based on the total solid content of the ink (paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include vinyl chloride/vinyl acetate/hydroxyalkyl(meth) acrylate copolymer as taught by Shiraishi in the silver nanoparticle-containing ink as taught by Saegusa in view of Majumdar and further in view of Chopra and further in view of Hyun.  Shiraishi teaches that the vinyl chloride/vinyl acetate/hydroxyalkyl(meth) acrylate copolymer is excellent in physical properties of coating film such as chemical resistant, water resisting, and adhesiveness to a base material such as paper or plastic film (paragraph 0025).
As presented in paragraph 10 above, Saegusa teaches the amount of silver colloid particles in his silver paste is 50 (100-50) to 99.9 wt.% (100-0.1).  Assuming the only other solid 

Response to Arguments
Applicant's arguments filed 07 Dec. 2021 and an affidavit filed 07 Dec. 2021 have been fully considered, but they were not persuasive.  Applicant’s claim amendments have necessitated a revision of the claim rejections using the previously applied prior art.
The affidavit filed 07 Dec. 2021 was signed by Yuki Iguchi, who states that he is a co-inventor of the current application.  Examiner notes that Yuki Iguchi is not disclosed as being an inventor of the current application.
Since the 112a rejection, presented above, was not set forth in the earlier Non-Final Office Action, this Office Action is Non-Final.
Applicant amended claims 1, 8, and 18-20 and cancelled claims 7 and 9.
Applicant argues that, as presented in the affidavit filed 07 Dec. 2021, the example 10 of Iguchi had a viscosity (listed as being 3 mPa-s in affidavit, but listed as 3 Pa-s in applicant’s arguments), which is significantly less than the claimed viscosity value of 60 Pa-s or more.
However, Iguchi is not used as a single reference rejection of claim 1.  As stated above, Iguchi does not disclose a specific terpene with a boiling point of 200⁰C or more nor a glycol 
Applicant argues that, as presented in the affidavit filed 07 Dec. 2021, that Majumdar teaches a completely different composition that Iguchi or the present claims.
However, Majumdar is only used as teaching reference in order to teach the viscosity for a screen printing ink should be 50 to 250 Pa-s.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
Applicant argues that two separate sections of Iguchi are cited regarding the boiling point of the solvent.
However, “applicant must look to the whole reference for what it teaches.  Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).  Iguchi teaches an embodiment with solvents with boiling points above the claimed temperature, and Iguchi teaches that terpene can be one of the solvents.
Applicant argues that Kawamura requires a compound not included in the composition of Iguchi.
However, as presented above, the motivation disclosed in Kawamura involves the solubility parameter of terpineol, which is applicable to other compositions, including Iguchi, especially, given that Iguchi discloses the use of terpene compounds.
Applicant argues that Saegusa teaches away from the inclusion of binders by citing his paragraph 0069.
However, the full text of his paragraph 0069 reads:
[0069]  Depending on the application, the metal nanoparticles paste may contain conventional additives such as binder resins (such as hydrophilic polymers such as polyvinyl alcohol and polyethylene glycol), hue improvers, gloss enhancers, metal corrosion inhibitors, and stables.  Agents, surfactants or dispersants (anionic surfactants, cationic surfactants, nonionic surfactants, amphoteric surfactants, etc.), dispersion stabilizers, thickeners or viscosity modifiers, moisturizers, a thixotropy-imparting agent, an antifoaming agent, a bactericidal agent, a filler and the like may be contained.
These additives can be used alone or in combination of two or more.
The metal nanoparticle paste preferably does not contain these additives in terms of conductivity and low-temperature sintering, and in particular, it preferably does not substantially contain a binder resin (organic binder).
Therefore, Saegusa teaches the inclusion of binder resins.
Applicant argues that Majumdar and Chopra teach compositions different than Saegusa’s composition.
However, Majumdar is only used as teaching reference in order to teach the viscosity for a screen printing ink should be 50 to 250 Pa-s and Chopra teaches that silver paste inks should have shear-thinning viscosities.  It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA). 
For both Majumdar and Chopra, these teachings would be relevant to any ink for screen printing and other applications.
Applicant argues that Hyun teaches a shear-thinning index of 6.3, while claim 1 requires less than 6.2, claim 20 requires 3.0-6.2 and claim 21 requires 4.7-6.2.
However, as presented above, the difference between the value taught by Hyun and the claimed values differ by 1.6% (claims 1 and 21) or 6.4% (claim 20).
It is apparent, however, that the instantly claimed value of TI and that taught by Hyun are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a 
In light of the case law cited above and given that there is only a “slight” difference between the TI value disclosed by Hyun and the TI value disclosed in the present claims and further given the fact that no criticality is disclosed in the present invention with respect to the TI value, it therefore would have been obvious to one of ordinary skill in the art that the TI value disclosed in the present claims is but an obvious variant of the TI disclosed in Hyun, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Further, the slight difference in these values should be considered in light of a graph of the applicant’s teaching examples, as shown below.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Applicant argues that one of ordinary skill in the art would not combined the cited references.
However, in every case, proper motivations are provided for combining each secondary reference.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787 

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787